DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species C, N, claims 18-37 in the reply filed on 08/01/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…outer body diameter that is larger than a maximum dimension of the first and second openings” of claim 26 must be shown or the feature canceled from the claim. It is unclear how the outer body diameter of the distal portion of figure 32,33 will be larger than a maximum dimension of the openings 650 as seen in figure 31 of the elected species since there is no angle that will disclose the maximum dimension of the opening as well as diameter of the distal portion. Paragraph 84  supports the distal portion to have a smaller diameter than the proximal portion, but not necessarily a maximum dimension of the openings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 27 is objected to because of the following informalities:  It seems that a comma would be needed after “anchor body” and before “the” in line 1.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  It seems that line 1 should read “coupling at least one[[,]] end”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 18-21, 23, 33, are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent Publication 2004/0138706 to Abrams.
As to claim 18, Abrams discloses a method of repairing a tissue comprising: preparing a bone hole adjacent to the tissue (figure 9, paragraph 44); passing a length of suture (11) through a through-hole (the openings in collar 5 as seen in figure 2b, see annotated figure I below, which is aligned with the eyelet 3 of post 1 ) of an anchor body (5, figure 2b), the anchor body defining a cavity (where post 1 slides within collar 5, figure 2a,4, 5, see annotated figure I below) extending from a proximal end of the anchor body and a plurality of wings (paragraph 37, the “spikes”, as well as the projections as seen in figure 2b, see annotated figure I below) extending from an outer surface of the anchor body (figure 2b), the through-hole intersecting the cavity defining first and second openings (figure 2b) of the through-hole on opposing sides of the cavity (figure 2b); inserting the anchor body into the bone hole with an insertion instrument (50, paragraph 41,45 ) operatively coupled to the anchor body (paragraph 41); adjusting a tension on the length of suture (paragraph 47); and axially advancing an insertion member (75) along the anchor cavity to secure the length of suture with the anchor body (paragraph 47-49, figure 4, 5); wherein the insertion member has a distal portion (1) that defines a length having a diameter along the entire distal portion length that is smaller than a diameter of a proximal portion (the head of post 1, figure 2c) of the insertion member, and wherein axially advancing the insertion member comprises advancing up until the distal portion length covers the through-hole from a point proximal of a proximal edge of the through- hole to a point distal of a distal edge of the through-hole (figure 5).

    PNG
    media_image1.png
    373
    507
    media_image1.png
    Greyscale

As to claim 19, Abrams discloses at least one end of the length of suture is coupled directly to the insertion instrument (figure 6, paragraph 35, the suture will extend through the indentions, this will allow the suture to contact the instrument and be coupled to the instrument)  and wherein the method further comprises cutting the at least one end of the length of the suture after axially advancing the insertion member, to release the insertion instrument from the anchor body (paragraph 52).
As to claim 20, Abrams discloses coupling at least one end of the length of suture to the instrument before inserting the anchor body to secure the anchor body to the insertion instrument while inserting (figure 6, paragraph 54, the suture can be threaded through the gaps 4). 
As to claim 21, Abrams discloses the insertion member is partially inserted within the anchor cavity while inserting the anchor body into the bone hole (paragraph 54, figure 6).
As to claim 23, Abrams discloses coupling the length of suture to a location spaced away from the bone hole (figure 9, the length of suture is coupled to a location through tissue 12 spaced from hole 10) before passing the length of suture through the through-hole of the anchor body (figure 9). 
As to claim 33, Abrams discloses a method of repairing a tissue comprising: preparing a bone hole adjacent to the tissue (figure 9, paragraph 44); drawing a length of suture (11) through a through-hole (the openings in collar 5 as seen in figure 2b, which is aligned with the eyelet 3 of post 1, see annotated figure I above) of an anchor body (5, figure 2b), the through-hole intersecting a longitudinal cavity (where post slides within collar 5, figure 2a,4, 5, see annotated figure I above) extending through the anchor body defining first and second openings (figure 2b) on opposing sides of the cavity (figure 16); inserting the anchor body into the bone hole (paragraph 54); adjusting a tension on the length of suture (paragraph 54); and axially advancing an insertion member (75) into the cavity along the longitudinal cavity to secure the length of suture with the anchor body (paragraph 554); wherein the insertion member has a distal portion (1) that defines a smaller diameter than a diameter of a proximal portion (proximal head of 75, figure 2c) of the insertion member (figure 2c), wherein axially advancing the insertion member covers the entire through-hole with the smaller diameter distal portion from a point proximal of a proximal edge of the through-hole to a point distal of a distal edge of the through-hole (figure 5).
Claims 18, 20, 21, 23, 26, 27, 33, are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent Publication 2008/0086138 to Stone.
As to claim 18, Stone discloses a method of repairing a tissue comprising: preparing a bone hole adjacent to the tissue (paragraph 37, 52 figure 9); passing a length of suture (18) through a through-hole (the through-hole connecting openings 26, as seen in figure 1) of an anchor body (10, figure 1, paragraph 53), the anchor body defining a cavity (the cavity as seen where “C” clearance is located, figure 1, 2, 4) extending from a proximal end of the anchor body (figure 4) and a plurality of wings (the spikes, ridges, or teeth that can be used instead of the threads 28, paragraph 28) extending from an outer surface of the anchor body (figure 1), the through-hole intersecting the cavity defining first and second openings (26) of the through-hole on opposing sides of the cavity (figure 1); inserting the anchor body into the bone hole with an insertion instrument (“tool or driver”, paragraph 46, 52) operatively coupled to the anchor body (paragraph 46, via the screwing); adjusting a tension on the length of suture (paragraph 54, the rotation will adjust tension); and axially advancing an insertion member (34) along the anchor cavity to secure the length of suture with the anchor body (paragraph 54, 44); wherein the insertion member has a distal portion (36) that defines a length having a diameter along the entire distal portion length that is smaller than a diameter of a proximal portion (proximal portion of 34, figure 4) of the insertion member, and wherein axially advancing the insertion member comprises advancing up until the distal portion length covers the through-hole from a point proximal of a proximal edge of the through-hole to a point distal of a distal edge of the through-hole (figure 1).
As to claim 20, Stone discloses coupling at least one end of the length of suture to the instrument before inserting the anchor body to secure the anchor body to the insertion instrument while insertion (paragraph 53, 56). The ends of the sutures are held by a “suitable surgical device”, which can read on a part of the “insertion instrument”. The ends are held by the device before the insertion step if it is pre threaded. 
As to claim 21, Stone discloses the insertion member is partially inserted within the anchor cavity while inserting the anchor body into the bone hole (paragraph 44, 54). Without limitations of what the “partial insertion” comprises, the “partial insertion” can be how the rotation base is seen in figure 1. The “final insertion” can be after it is rotated, as seen in figure 3. 
As to claim 23, Stone discloses coupling the length of suture to a location spaced away from the bone hole (paragraph 56, 67) before passing the length of suture through the through-hole of the anchor body (paragraph 56, 67, the suture is attached to soft tissue before the anchor is inserted into bone).
As to claim 26, Stone discloses a method of repairing a tissue comprising: preparing a bone hole adjacent to the tissue (figure 9a, paragraph 52); drawing a length of suture (18, paragraph 53) through a through-hole (the through-hole that connects openings 26, figure 1) of an anchor body (10), the anchor body defining a cavity (the cavity as seen where “C” clearance is located, figure 1, 2, 4) extending from a proximal end of the anchor body (figure 4), the through-hole intersecting the cavity defining first and second openings (26) on opposing sides of the cavity (figure 1); inserting the anchor body into the bone hole (paragraph 52); adjusting a tension on the length of suture (paragraph 54, the rotation will adjust a tension); and axially advancing an insertion member (34, paragraph 44) along the anchor cavity to secure the length of suture with the anchor body (paragraph 44, 54); wherein the insertion member includes an outer body diameter (where 36 is located) that is smaller than a diameter of any threads on the insertion member (figure 4, the insertion member does not have any threads, and threads are not positively claimed therefore the outer diameter of 16 will be less) and larger than a maximum dimension of the first and second openings (figure 4, the width of arm 36 is larger than the eyelet 16 which can similar to that of the opening, therefore the arm can be larger than the maximum dimension, diameter, of the opening), and wherein axially advancing the insertion member covers the first and second openings entirely with the outer body diameter (figure 1).
As to claim 27, Stone discloses while inserting the anchor body, the insertion member is adjacent the through-hole (figure 1). 
As to claim 33, Stone discloses a method of repairing a tissue comprising: preparing a bone hole adjacent to the tissue (figure 9a, paragraph 52); drawing a length of suture (18, paragraph 53) through a through-hole (the through-hole that connects openings 26, figure 1) of an anchor body (10), the through-hole intersecting a longitudinal cavity (the cavity as seen where “C” clearance is located, figure 1, 2, 4) extending through the anchor body defining first and second openings (26) on opposing sides of the cavity (figure 1); inserting the anchor body into the bone hole (paragraph 52); adjusting a tension on the length of suture (paragraph 54, the rotation will adjust a tension); and axially advancing an insertion member (34, 36, figure 4, paragraph 44) is inserted into the cavity along the longitudinal cavity to secure the length of suture with the anchor body (paragraph 44, 54); wherein the insertion member has a distal portion (36) that defines a smaller diameter than a diameter of a proximal portion (proximal portion of 34) of the insertion member (figure 4), wherein axially advancing the insertion member covers the entire through-hole with the smaller diameter distal portion from a point proximal of a proximal edge of the through-hole to a point distal of a distal edge of the through-hole (figure 1).
Claims 18, 20, 21, 23, 33, 37 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent Publication 2008/0033486 to Whittaker.
As to claim 18, Whittaker discloses a method of repairing a tissue comprising: preparing a bone hole adjacent to the tissue (paragraph 41, 71); passing a length of suture (300) through a through-hole (the through-hole connecting openings 214a,b, as seen in figure 15, 16) of an anchor body (210, figure 16), the anchor body defining a cavity (lumen of 210 as seen in figure 16) extending from a proximal end of the anchor body and a plurality of wings (217) extending from an outer surface of the anchor body (figure 16), the through-hole intersecting the cavity defining first and second openings (214a,b) of the through-hole on opposing sides of the cavity (figure 15,16); inserting the anchor body into the bone hole with an insertion instrument (120, 30, paragraph 56, 71) operatively coupled to the anchor body (figure 3, paragraph 43); adjusting a tension on the length of suture (paragraph 48); and axially advancing an insertion member (110) along the anchor cavity to secure the length of suture with the anchor body (paragraph 56, the insertion member will help secure “the sleeve” and “insert 210” which can secure the length of suture since the suture is attached to the insert 210); wherein the insertion member has a distal portion (110b) that defines a length having a diameter along the entire distal portion length that is smaller than a diameter of a proximal portion (110a, figure 10) of the insertion member, and wherein axially advancing the insertion member comprises advancing up until the distal portion length covers the through-hole from a point proximal of a proximal edge of the through- hole to a point distal of a distal edge of the through-hole (paragraph 56, figure 11, the shaft 110b covers the through-hole in 210 and extends therethrough as seen in figure 11).
As to claim 20, Whittaker discloses coupling at least one end of the length of suture to the instrument before inserting the anchor body to secure the anchor body to the insertion instrument while inserting (figure 1, paragraph 47, 48). 
As to claim 23, Whittaker discloses coupling the length of suture to a location spaced away from the bone hole (paragraph 70) before passing the length of suture through the through-hole of the anchor body (paragraph 70, the suture is attached to soft tissue before the anchor is inserted into bone).
As to claim 33, Whittaker discloses a method of repairing a tissue comprising: preparing a bone hole adjacent to the tissue (paragraph 41, 71); drawing a length of suture (300) through a through-hole (the through-hole connecting openings 214a,b, as seen in figure 15, 16) of an anchor body (210 figure 16), the through- hole intersecting a longitudinal cavity (lumen of 210 as seen in figure 16) extending through the anchor body defining first and second openings (214a,b) on opposing sides of the cavity (figure 16); inserting the anchor body into the bone hole (paragraph 56, 71); adjusting a tension on the length of suture (paragraph 48); and axially advancing an insertion member (110) into the cavity along the longitudinal cavity to secure the length of suture with the anchor body (paragraph 56, the insertion member will help secure “the sleeve” and “insert 210” which can secure the length of suture since the suture is attached to the insert 210); wherein the insertion member has a distal portion (110b) that defines a smaller diameter than a diameter of a proximal portion (110a) of the insertion member (figure 10), wherein axially advancing the insertion member covers the entire through-hole with the smaller diameter distal portion from a point proximal of a proximal edge of the through-hole to a point distal of a distal edge of the through-hole (paragraph 56, figure 11, the shaft 110b covers the through-hole in 210 and extends therethrough as seen in figure 11).
As to claim 37, Whittaker discloses coupling at least one end of the length of suture with a handle (20) of an insertion instrument (10) before inserting the anchor body into the bone hole (figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22, 24, 25, 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2004/0138706 to Abrams in view of U.S. Patent Publication 2008/0275469 to Fanton. 
As to claim 22, 34, Abrams discloses the method above but is silent about axially retracting the insertion member and advancing the insertion member. However, Abrams does disclose the device can tension the suture as the surgeon wishes and can be properly positioned (paragraph 54). Therefore Abrams does disclose the need for proper adjustment. 
Fanton teaches a similar method (methods for securing tissue to bone, abstract), comprising axially retracting the insertion member (360), and adjusting the tension on the length of suture after axially advancing the insertion member, followed by axially advancing the insertion member again to secure the length of suture with the anchor body (paragraph 290) for the purpose allowing for re-adjustment of the suture when necessary. The axially retracting and re-advancing teaching can be applied to the insertion member of Abrams that can optimize the desired tension in the suture. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the axially retracting and axially advancing steps of Fanton in the method of Abrams in order for allowing for re-adjustment of the suture when necessary.
As to claim 24, 35, Abrams discloses the method above but is silent about the coupling the length of suture to a location spaced away from the bone comprising inserting a tissue anchor operably coupled to the suture spaced away from the bone hole.
Fanton teaches the coupling the length of suture to previously placed tissue anchor spaced away from the bone hole (paragraph 418,419) for the purpose of enhancing contact of the tissue with bone to securely connect to the soft tissue to bone.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method step of coupling the suture to a spaced away tissue anchor as taught by Fanton in the method of Abrams in order for enhancing contact of the tissue with bone to securely connect to the soft tissue to bone.
As to claim 25, 36, with the method of Abrams and Fanton above, Fanton further teaches adjusting tension on the elongate of suture adjusts the tension between the tissue anchor spaced away from the bone hole and the anchor body (paragraph 418,419). The suture connects the two anchors so any adjustments will adjust the tension between the tissue anchor and anchor body. Both Abrams  (paragraph 54) and Fanton (paragraph 418,419) teaches tension can be adjusted to be as desired.
Claim 24, 25, 30-32, 35, 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2008/0086138 to Stone in view of U.S. Patent Publication 2008/0275469 to Fanton. 
As to claim 24, 30, 35, Stone discloses the method above but is silent about the coupling the length of suture to a location spaced away from the bone comprising inserting a tissue anchor operably coupled to the suture spaced away from the bone hole.
Fanton teaches the coupling the length of suture to previously placed tissue anchor spaced away from the bone hole (paragraph 418,419) for the purpose of enhancing contact of the tissue with bone to securely connect to the soft tissue to bone.  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method step of coupling the suture to a spaced away tissue anchor as taught by Fanton in the method of Stone in order for enhancing contact of the tissue with bone to securely connect to the soft tissue to bone.
As to claim 25, 31, 36, with the method of Stone and Fanton above, Fanton further teaches adjusting tension on the elongate of suture adjusts the tension between the tissue anchor spaced away from the bone hole and the anchor body (paragraph 418,419). The suture connects the two anchors so any adjustments will adjust the tension between the tissue anchor and anchor body. 
As to claim 32, with the method of Stone and Fanton above, Fanton further teaches adjusting the tension on the length of suture adjusts compression of a rotator cuff tissue disposed between the previously placed tissue anchor and the anchor body (paragraph 393).
Claims 24, 25, 35, 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2008/0033486 to Whittaker in view of U.S. Patent Publication 20080275469 to Fanton. 
As to claim 24, 35, Whittaker discloses the method above but is silent about the coupling the length of suture to a location spaced away from the bone comprising inserting a tissue anchor operably coupled to the suture spaced away from the bone hole.
Fanton teaches the coupling the length of suture to previously placed tissue anchor spaced away from the bone hole (paragraph 418,419) for the purpose of enhancing contact of the tissue with bone to securely connect to the soft tissue to bone. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method step of coupling the suture to a spaced away tissue anchor as taught by Fanton in the method of Whittaker in order for enhancing contact of the tissue with bone to securely connect to the soft tissue to bone.
As to claim 25, 36, with the method of Whittaker and Fanton above, Fanton further teaches adjusting tension on the elongate of suture adjusts the tension between the tissue anchor spaced away from the bone hole and the anchor body (paragraph 418,419). The suture connects the two anchors so any adjustments will adjust the tension between the tissue anchor and anchor body. 
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2008/0086138 to Stone in view of U.S. Patent Publication 2009/0234387 to Miller.
As to claim 28, Stone discloses the method above but is silent about coupling at least one, end of the length of suture with an insertion instrument to couple the anchor body to the insertion instrument; and disconnecting the at least one end of the length of suture after axially advancing the insertion member, to release the insertion instrument from the anchor body.
Miller teaches a similar method (suture anchor for implanting into bone, abstract) having coupling at least one end of the length of suture (13) with an insertion instrument (19) to couple the anchor body to the insertion instrument; and disconnecting the at least one end of the length of suture after axially advancing the insertion member, to release the insertion instrument from the anchor body (paragraph 46,47) for the purpose of securing the ends of the suture during delivery while allowing the free ends of sutures to attach to tissue when desired. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method step of attaching the free to the insertion instrument and then disconnecting the suture form the insertion in order for securing the ends of the suture during delivery while allowing the free ends of sutures to attach to tissue when desired.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2008/0086138 to Stone in view of U.S. Patent Publication 2010/0094355 to Tranhaile. 
As to claim 29, Stone discloses the method above but is silent about  axially retracting the insertion member and adjusting the tension on the length of suture; followed by axially re-advancing the insertion member to secure the length of suture with the anchor body. 
Tranhaile teaches a similar method having axially retracting the insertion member and adjusting the tension on the length of suture; followed by axially re-advancing the insertion member to secure the length of suture with the anchor body (paragraph 20,22) for the purpose of being able adjust the tension of the suture as desired. The insertion member of Tranhaile can be allowed to unwind, while also further tension the devices by advancing the entire anchor. This will read on further advancing the insertion member since the insertion member is advanced with the anchor body, while tensioning the suture. It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the tension of the suture of Stone by axially retracting and re-advancing as taught by Tranhaile in order for being able adjust the tension of the suture as desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2003/0105489 to Eichhorn, U.S. Patent Publication 2005/0055052 to Lombardo, U.S. Patent Publication 2006/0079904 to Thal, U.S. Patent Publication 2010/0292733 to Hendricksen, and U.S. Patent Publication 2010/0318125 to Gerber all disclose similar method readable, combinable, or capable of providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771